1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                        WESTERN DIVISION
11

12   LORDRICK LY,                              )   No. CV 17-8327-PLA
                                               )
13                      Plaintiff,             )   JUDGMENT
                                               )
14               v.                            )
                                               )
15   NANCY BERRYHILL, DEPUTY                   )
     COMMISSIONER OF OPERATIONS                )
16   FOR THE SOCIAL SECURITY                   )
     ADMINISTRATION,                           )
17                                             )
                        Defendant.             )
18                                             )
19         In accordance with the Memorandum Opinion filed concurrently herewith,
20         IT IS HEREBY ADJUDGED that the decision of defendant, the Commissioner of Social
21   Security Administration, is reversed and this case is remanded to defendant for further
22   proceedings consistent with this Memorandum Opinion.
23

24   DATED: October 26, 2018
                                                                PAUL L. ABRAMS
25                                                     UNITED STATES MAGISTRATE JUDGE
26

27

28
